                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

BRIAN LAMONT CLAYBORN,

               Plaintiff,                                     Case Number 19-12971
v.                                                            Honorable David M. Lawson

ROBERT DISTELRATH, ROBERT
SHINSKE, KEMIA CROSSON, TRACEY
BROWN, and the CITY OF DETROIT
FIRE DEPARTMENT,

               Defendants.
                                              /

                ORDER ADOPTING REPORT AND RECOMMENDATION
                      TO DISMISS PLAINTIFF’S COMPLAINT

       Presently before the Court is the report issued on January 14, 2020 by Magistrate Judge

David R. Grand pursuant to 28 U.S.C. § 636(b), recommending that the Court dismiss the

plaintiff’s complaint under Federal Rule of Civil Procedure 41(b) for failing to file a response to

the show cause order entered on November 21, 2019 and for failing to provide the requisite service-

related documents to the Clerk’s Office. Although the report stated that the parties to this action

could object to and seek review of the recommendation within fourteen days of service of the

report, no objections have been filed thus far. The parties’ failure to file objections to the report

and recommendation waives any further right to appeal. Smith v. Detroit Fed’n of Teachers Local

231, 829 F.2d 1370, 1373 (6th Cir. 1987). Likewise, the failure to object to the magistrate judge’s

report releases the Court from its duty to independently review the matter. Thomas v. Arn, 474

U.S. 140, 149 (1985). However, the Court agrees with the findings and conclusions of the

magistrate judge.

       Accordingly, it is ORDERED that the magistrate judge’s report and recommendation

(ECF No. 12) is ADOPTED.
      It is further ORDERED the plaintiff’s complaint is DISMISSED WITHOUT

PREJUDICE.



                                                                 s/David M. Lawson
                                                                 DAVID M. LAWSON
                                                                 United States District Judge

Date: February 4, 2020


                                       PROOF OF SERVICE

                    The undersigned certifies that a copy of the foregoing order was
                    served upon each attorney or party of record herein by
                    electronic means or first-class U.S. mail on February 4, 2020.

                                               s/Susan K. Pinkowski
                                               SUSAN K. PINKOWSKI




                                                 -2-
